Gildersleeve, J.
This appeal is from a judgment rendered at Special Term, dismissing the complaint on the merits. The action was brought in equity for a rescission of a settlement of indebtedness owing by respondent to appellant upon the *688ground of fraud, alleged to have been perpetrated by the rOspondént in procuring the settlement.
A careful examination of the record fails to- disclose any errors of law. The conclusions of fact reached by the learned trial judge are fully supported by the evidence and the judgment should not be disturbed.
Judgment affirmed, with costs to respondent.
MoAdam, J., concurs.
Judgment affirmed, with costs